MLliCOI'Y




SHARON KELLER                                                                                     ABEL ACOSTA
  PRESIDING JUDGE             Court of Criminal Appeals                                                CLERK
                                                                                                    (512)463-1551
                                    P.O. BOX 12308, CAPITOL STATION
LAWRENCE MEYERS
TOM PRICE                                 AUSTIN, TEXAS 78711                                     SIAN SCH1LHAB
PAULWOMACK                                                                                        GENERAL COUNSEL

CHERYL JOHNSON                                                                                      (512)463-1600
MIKE KEASLER
BARBARA P. HERVEY
CATHY COCHRAN
ELSA ALCALA
 JUDGES




                                         Wednesday, July 23, 2014

   GLORIA JEAN WALKER                                      12th Court Of Appeals Clerk
   Murray Unit - TDC# 1842765                              Cathy Lusk
   1916N. Hwy. 36 Bypass                                   1517 W. Front, Room 354
   Gatesville, TX 76596                                    Tyler, TX 75701
                                                           * DELIVERED VIA E-MAIL *
   District Attorney San Augustine County
   PO Box 674
   St. Augustine, TX 75972
   * DELIVERED VIA E-MAIL *


   Re: WALKER, GLORIA JEAN
   CCA No. PD-0275-14                                                                COANo. 12-13-00076-CR
   Trial Court Case No. CR-12-8294


   The attached order was issued in the above case number.


                                                                        Sincerely,




                                                                        Abel Acosta, Clerk




                    Supreme Court Building, 201 West 14th Street, Room 106, Austin, Texas 78701
                                       Website www.cca.courts.state.tx.us
        IN THE COURT OF CRIMINAL APPEALS
                                     OF TEXAS

                                                                FILED IN COURT OF Al
                             NO. PD-0275-14 & PD-0276-14
                                                                  12th Court




                         GLORIA JEAN WALKER, Appe               lant

                                                                        TY
                                                                  CATHY S. LUS            VJ

                                 THE STATE OF TEXAS


        ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE TWELFTH COURT OF APPEALS
                              SAN AUGUSTINE COUNTY


  Per curiam. Keasler and Hervey, JJ., dissent.

                                        ORDER


       The petition for discretionary review violates Rule of Appellate Procedure 68.5

(see now 9.4(i)(2)(D)) because the petition exceeds the proper length.

       The petition is struck. See Rule of Appellate Procedure 68.6.

       The petitioner may redraw the petition. The redrawn petition and copies must be

filed in the Court of Criminal Appeals within thirty days after the date of this order.

Filed: July 23, 2014
Do Not Publish